Citation Nr: 0921491	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  04-03 228A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for degenerative joint disease of the left hip.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from December 1976 to 
December 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded the Veteran service connection, with a 10 
percent initial rating, for degenerative joint disease (DJD) 
of the left hip, effective October 15, 1999.  The Veteran 
subsequently initiated and perfected an appeal of this 
initial rating determination.  In June 2007, the Veteran 
testified before the undersigned Veterans Law Judge, seated 
at the RO.  

This claim has been previously remanded by the Board in 
October 2003 and November 2007; on each occasion, it was 
remanded for additional development.  It has now been 
returned to the Board.   

During the pendency of this appeal, the Veteran has been 
awarded an increased initial rating, to 30 percent, effective 
October 15, 1999, for his degenerative joint disease of the 
left hip.  The Board notes that the United States Court of 
Appeals for Veterans Claims (Court) has held that a rating 
decision issued subsequent to a notice of disagreement which 
grants less than the maximum available rating does not 
"abrogate the pending appeal."  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Consequently, this matter remains in 
appellate status.  

The Board also notes that the Veteran filed a January 2007 
notice of disagreement to the November 2006 rating decision 
which denied him service connection for a right hip 
disability, a bilateral knee disability, and lumbar 
scoliosis.  He was then afforded a June 2007 statement of the 
case on these issues.  A VA Form 9 was received in August 
2008.  This VA Form 9 failed to explicitly state what issues 
it sought to perfect for appellate review.  See 38 C.F.R. 
§ 20.202 (2008).  Thereafter, the next evidence of record is 
a second VA Form 9, in October 2008, in which the Veteran 
clarified an intention to perfect his appeal on the issue of 
"bilateral athlete's foot condition".  Review of the record 
does not indicate such an issue has been adjudicated by the 
RO, and therefore this issue is referred to the RO to take 
appropriate action on the Veteran's pending informal claim.  
Thus, the sole issue on appeal is that as stated on the title 
page of the decision.  


FINDING OF FACT

The Veteran's degenerative joint disease of the left hip is 
characterized by pain, flexion in excess of 10 degrees, and 
decreased mobility, without fracture of the surgical femoral 
neck, nonunion, false joint, or ankylosis.  


CONCLUSION OF LAW

The criteria for the award of an initial disability rating in 
excess of 30 percent for degenerative joint disease of the 
left hip have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes (DC) 5010, 5250-55 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION
 
The Board finds that VA has satisfied its duties to the 
Veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims 
(Court) has held, however, in Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007), that when, as here, VA has granted a service 
connection claim and the veteran thereafter in his notice of 
disagreement challenges the rating assigned, a duty to 
provide VCAA notification as to the higher rating issue does 
not attach because the higher rating challenge does not 
technically constitute a "claim," which would trigger VCAA 
notice duties. Dunlap, supra, at 117 (holding that "[w]hen 
[the claimant] filed his notice of disagreement after his 
service-connection award, his claim had been more than 
substantiated, and section 5103(a) [notice] was no longer 
required").  Thus, no further notice is required with respect 
to the Veteran's higher rating claim. Moreover, neither the 
Veteran nor his representative has claimed any specific 
prejudice as a result of the sequence of these events.

The Board acknowledges a recent decision from the United 
States Court of Appeals for Veterans Claims that provided 
additional guidance on the content of the notice that is 
required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
in claims involving increase compensation benefits.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Vazquez-
Flores, however, was limited to claims involving increased 
ratings, and is not applicable to claims, such as the one in 
this matter, involving an appeal of the initial rating 
assigned following a grant of service connection.  As noted 
above, the Court has held that in a claim for an increased 
initial evaluation after the claim for service connection has 
been substantiated and allowed, as is the situation in this 
case, further notice is not required.  Goodwin v. Peake, 22 
Vet. App. 128 (2008).  

The Board next finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It 
appears that all known and available records relevant to the 
issue on appeal have been obtained and are associated with 
the Veteran's claims file.  The RO has obtained the Veteran's 
service treatment records, as well as VA and non-VA medical 
records.  The Veteran has also submitted additional medical 
records pertinent to his claim since the most recent 
supplemental statement of the case, issued in February 2009.  
However, because the Veteran's representative waived 
consideration by the agency of original jurisdiction, this 
evidence may be considered by the Board in the first 
instance.  See 38 C.F.R. § 20.1304(c) (2008).  With regard to 
the increased rating claim, the Veteran has been afforded VA 
examination on several occasions, most recently in November 
2008.  The Board is not aware, and the Veteran has not 
suggested the existence of, any additional pertinent evidence 
not yet received.  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by any failure of VA in its duties to 
notify and assist claimants, and that any such violations 
could be no more than harmless error.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  The Veteran's 
claim has been fully developed, and he has been afforded all 
due notice; thus, adjudication of his claim at this time is 
warranted.  

The Veteran seeks an initial rating in excess of 30 percent 
for his degenerative joint disease of the left hip.  
Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2008).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(West 2002).  However, when the assignment of initial ratings 
is under consideration, the level of disability in all 
periods since the effective date of the grant of service 
connection must be taken into account.  Fenderson v. West, 12 
Vet. App. 119 (1998).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2008).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2008). 

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Veteran's left hip disability has been rated as 30 
percent disabling under Diagnostic Code 5010, for arthritis 
due to trauma.  This Code in turn makes reference to 
Diagnostic Code 5003, for degenerative arthritis.  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved, with a minimum rating of 10 percent to be assigned 
for each major joint affected.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2008).  

Pursuant to Diagnostic Code 5003, the Veteran has been rated 
under Diagnostic Code 5255, for impairment of the femur.  
This Code provides a 30 percent rating for malunion of the 
femur resulting in marked knee or hip disability.  A 60 
percent evaluation is warranted for either fracture of the 
surgical neck of the femur with false joint, or for fracture 
of the shaft or anatomical neck of the femur with nonunion, 
without loose motion, and weight bearing preserved with the 
aid of a brace.  Finally, assignment of an 80 percent 
evaluation is warranted for a spiral or oblique fracture of 
the shaft or anatomical neck of the femur, with nonunion, and 
loose motion.  38 C.F.R. § 4.71a, Diagnostic Code 5255 
(2008).  

Hip disabilities may also be rated based on limitation of 
motion of the joint under Diagnostic Codes 5252-53.  
Diagnostic Code 5252 provides a 30 percent rating where 
flexion is limited to 20 degrees; and a 40 percent rating 
where flexion is limited to 10 degrees.   As Diagnostic Code 
5253 does not provide a disability rating in excess of the 
already awarded 30 percent, evaluation under this Code is not 
advantageous to the Veteran.  

VA orthopedic examination was afforded the Veteran in July 
2003.  He gave a history of a left hip disability with onset 
in his early teens, requiring surgical insertion of 
orthopedic devices in his hip.  These were removed prior to 
his enlistment in service in 1976.  In service, he fell off a 
ladder, injuring his left hip.  He denied any subsequent 
surgeries, but stated his left hip has continued to give him 
pain and impairment of function.  On objective examination, 
he walked with a slight limp, and his left lower extremity 
measured shorter than the right.  Range of motion testing of 
the hip indicated flexion to 80 degrees, and internal and 
external rotation to 20 degrees each.  Pain was reported on 
motion.  A 10 degree flexion contracture was present, along 
with tenderness across the hip and groin.  X-ray examination 
confirmed the femoral head was deformed, and was not 
congruent with the acetabulum.  Minimal joint space remained 
on the weightbearing surfaces.  No scoliosis, cystic 
formation, or collapse of the femoral head was present.  The 
impression was of an old slipped capital femoral epiphysis.  
The examiner stated the Veteran would eventually require a 
hip replacement in the future, and recommended he use a cane 
to aid ambulation.  

VA examination was next afforded the Veteran in July 2004.  
He reported such symptoms as limitation of motion and joint 
pain.  His pain impaired both standing and walking.  On 
objective evaluation, the Veteran walked with a limp, and 
utilized a cane to aid ambulation.  On range of motion 
testing, he had flexion to 36 degrees with his knee straight, 
and to 56 degrees with his knee bent.  Extension was to -8 
degrees.  Adduction was to 18 degrees, and abduction was to 
28 degrees.  The Veteran was unable to perform internal and 
external rotation.  Pain was reported on all motion.  The 
examiner found no additional limitation of motion due to such 
factors as pain, fatigue, weakness, lack of endurance, or 
incoordination.  A March 2003 X-ray confirmed moderate to 
severe degenerative arthritis of the left hip.  

In October 2006, the Veteran was again afforded VA orthopedic 
evaluation of his left hip.  He was noted to use a cane at 
all times to assist walking.  The examiner stated the Veteran 
was unable to walk more than a few yards, and was unable to 
stand for more than a few minutes.  His gait was antalgic, 
but he was without evidence of abnormal weightbearing.  
Regarding range of motion testing, the examiner stated the 
Veteran resisted all such testing secondary to pain, and 
range of motion could not be obtained.  It was noted the 
Veteran had missed 20 days of work in the past 12 months.  
The Veteran stated he had been assigned different duties at 
his work secondary to his left hip disability and related 
impairment.  Mild to moderate impairment of such other basic 
tasks as shopping, dressing, and exercise were note by the 
examiner.  Degenerative joint disease of the left hip was 
confirmed.  

Most recently, the Veteran was afforded VA orthopedic 
examination in November 2008.  The Veteran's claims file was 
reviewed in conjunction with the examination.  He again 
reported increasing pain of the left hip joint.  He was noted 
to use a cane to ambulate.  The Veteran was reportedly unable 
to walk more than a few yards, and was unable to stand for 
more than a few minutes.  On objective examination the 
Veteran's left hip joint was without deformity, giving way, 
or instability, but stiffness and pain were noted.  No 
dislocation or subluxation was observed.  Range of motion 
testing indicated 90 degrees flexion, extension to 20 
degrees, abduction to 20 degrees, and adduction to 15 
degrees.  Pain was reported at all extremes of motion.  
Internal rotation was to 30 degrees, and external rotation 
was to 30 degrees, both with pain.  The Veteran could toe out 
to 15 degrees, and could also cross his legs.  No loss of 
bone was observed.  X-rays of the left hip confirmed severe 
degenerative joint disease, with joint space narrowing and 
flattening of the femoral head.  A varus deformity was 
present at the femoral neck, with evidence suggesting an old 
healed fracture.  The Veteran was negative for flexion 
contracture and flail joint.  He reportedly missed 5 weeks in 
the past 12 months from his job as a postal worker due to his 
hip pain, and had mild to moderate impairment of his daily 
activities.  The prior diagnoses of degenerative joint 
disease were confirmed.  

The Veteran has also been afforded VA outpatient treatment 
for his left hip disability during the pendency of this 
appeal.  VA clinical records confirm his reports of recurrent 
left hip pain.  He has been afforded anti-inflammatory and 
pain medication, with little reported relief.   A 
rheumatology consult was afforded him in April 2007, at which 
time he reported chronic joint pain in several locations.  He 
was again noted to walk with a cane.  An April 2007 X-ray 
confirmed moderately-severe degenerative joint disease of the 
left hip.  In a May 2007 statement, a VA health care provider 
indicated the Veteran would likely miss work due to medical 
appointments, but was otherwise able to work 5 days per week.  
A VA physician recommended in August 2007 that the Veteran 
undergo a total hip replacement.  

Private medical treatment records have also been obtained and 
associated with the claims file.  March 2000 treatment notes 
from C.L.R., D.C., indicated the Veteran's left hip was stiff 
and painful.  In a July 2004 statement, Dr. R. confirmed the 
slipped femoral capital epiphysis of the left hip, resulting 
in pelvic and hip pain.  A February 2006 statement was also 
received from S.L.Z., D.O., who stated she had seen the 
Veteran beginning in January 2006 for multiple joint pain.  
He reported chronic left hip pain secondary to an in-service 
injury to the hip.  On objective examination, the Veteran was 
without neurological or muscular impairment.  Post-traumatic 
arthropathy of the left hip, with trochanteric bursitis was 
diagnosed.  Dr. Z. stated in a May 2006 questionnaire that 
the Veteran's hip disability limited his flexion of the thigh 
to 10 degrees.  She also stated he had nonunion of the femur, 
without loose motion and with weightbearing preserved with 
the aid of a brace.  In a June 2006 questionnaire, T.K., 
M.D., indicated that in his opinion, the Veteran's left hip 
disability rendered the Veteran unemployable from all 
employment, including sedentary work, and this disability was 
total and permanent in nature.  No basis or explanation was 
given for this opinion.  Dr. K. stated the same in December 
2006.  The Veteran was afforded assessment beginning in 
December 2005 by S.A.W., D.O., of the Florida Spine 
Institute.  On objective examination his motor strength was 
5/5, and he was without sensory deficit.  Gait and posture 
were both within normal limits.  Range of motion of the hip 
was full and without pain.  

In May 2007, the Veteran submitted employment records which 
demonstrated he missed a considerable amount of time from 
work between 1993-95 due to medical appointments and related 
treatment of his left hip disability.  A November 2006 
statement was received from his sister, indicating the 
Veteran's left hip disability required he use a cane and leg 
braces.  She stated his mobility was limited, and he could 
not get comfortable standing, sitting, or even lying down.  

At his June 2007 personal hearing, the Veteran testified that 
his left hip disability adversely affected all facets of his 
life.  It required he miss time from work, and impaired his 
ability perform his work tasks.  Due to his left hip pain, he 
rarely received a full night's sleep.  The Veteran asserted 
that his left hip disability had increased in severity in 
recent years.  

After considering the totality of the evidence, the Board 
finds the preponderance of the evidence to be against a 
disability rating in excess of 30 percent for the Veteran's 
degenerative joint disease of the left hip.  The Veteran's 
DJD of the left hip is currently rated under DC 5255 which 
recognizes marked hip disability, the highest rating for 
malunion of the femur.  For the next higher evaluation, the 
Veteran has not demonstrated fracture of the surgical neck of 
the left femur, with false joint, as would warrant a higher 
percent rating under Diagnostic Code 5255.  According to the 
various X-rays of record, including the most recent November 
2008 X-ray, while the Veteran has a possible old fracture of 
the left femur, this was characterized as healed.  According 
to a May 2006 question completed by Dr. Z., the Veteran had 
nonunion of the femur, but Dr. Z. did not point to any X-ray 
evidence or other rationale to verify this assertion, which 
is contradicted by the X-rays of record and other examination 
reports of record.  For example, VA examinations in October 
2006 and November 2008 did not result in such findings.  
Given the thorough work-up in these later reports, the 
uncorroborated brief statement by Dr. Z is far outweighed and 
is of less probative value than the VA examinations.  In the 
absence of appropriate findings of nonunion or fracture of 
the femoral neck, with false joint, a higher disability 
rating is not warranted.  

Evaluation under other criteria for hip disabilities also 
would not result in a higher rating.  The Veteran does not 
have limitation of flexion to 10 degrees, as would warrant a 
40 percent rating under Diagnostic Code 5252.  While such a 
finding was made in May 2006 according to Dr. Z., the 
majority of the medical findings, both private and VA, 
indicate flexion well in excess of 10 degrees, including the 
most recent examination report in November 2008.  As 
discussed above, Dr. Z's terse report is unsubstantiated by 
clinical findings.  When the Veteran underwent VA examination 
for the precise determination of ranges of motion, such 
limitation was never documented.  Again, given the 
thoroughness of the VA reports versus the terse statement 
without rationale by Dr. Z, the weight of the evidence is 
against the claim. The Board also finds that while the 
Veteran has stated he experiences additional pain and 
functional impairment during flare-ups, no medical examiner 
has found objective evidence of any additional limitation of 
motion secondary to such factors as weakness, incoordination, 
fatigability, and lack of endurance.  For example, on VA 
examination in July 2004, the examiner specifically found no 
such additional impairment when left hip flexion was to 36 
degrees.  Thus, a higher rating under such DeLuca factors is 
not warranted.  See DeLuca, supra.  Evaluation under other 
diagnostic criteria for the hip also would not result in a 
higher rating.  The medical record does not reflect 
ankylosis, or flail joint of the hip, as might warrant a 
disability rating in excess of 30 percent under other 
schedular criteria for disabilities of the hip and thigh.  
38 C.F.R. § 4.71a, Diagnostic Codes 5250-5254 (2008).  
Additionally, as the Veteran has not displayed a level of 
disability in excess of the 30 percent already awarded for 
his degenerative joint disease of the left hip at any time 
during the pendency of this appeal, a staged rating is not 
warranted at any point during the pendency of this appeal.  
See Fenderson, supra.  

The Board also notes that various of the medical reports 
refer to the Veteran possibly getting a hip replacement in 
the future.  Should that occur, a reopened claim should be 
filed for consideration of DC 5054.   

Thus, consideration has been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the Veteran.  
Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
applicable schedular criteria were discussed above.  To 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2008).   
In this case, the Veteran has been employed as a postal 
worker at all times during the pendency of this appeal.  
Nevertheless, he has alleged that his service-connected 
disability adversely affects his ability to maintain 
employment.

The criterion for such an award of an extraschedular rating 
is a finding that the case presents an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  Id.  The Court has held that 
the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake [22 Vet. App. 111 (2008)], the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  
Either the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the 
Veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the symptoms described by the Veteran fit 
within the criteria found in the relevant Diagnostic Codes 
for the disability at issue.  While he has presented the 
aforementioned June 2006 and December 2006 statements from 
Dr. K. regarding his inability to work secondary to his 
service-connected disability, the Board finds these 
statements of little probative value where Dr. K. declined to 
explain the basis for his conclusion that the Veteran was 
unemployable for even sedentary work.  Dr. K. also failed to 
account for the fact that the Veteran has maintained 
employment during the pendency of this appeal.  In contrast, 
a VA examiner concluded in May 2007 that the Veteran was able 
to work, albeit with some loss of time from work due to 
medical appointments and related complications.  For these 
reasons, referral for extraschedular consideration under 
38 C.F.R. § 3.321(b) is not warranted at present.    

In conclusion, the Board finds the preponderance of the 
evidence of record is against the award of a disability 
rating in excess of 30 percent for the Veteran's degenerative 
joint disease of the left hip.  As a preponderance of the 
evidence is against the award of an increased rating in 
excess of 30 percent, the benefit of the doubt doctrine is 
not applicable in the instant appeal to this extent.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  


ORDER

Entitlement to an initial disability rating in excess of 30 
percent for degenerative joint disease of the left hip is 
denied.  



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


